10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

CaSe 2:18-cr-OO759-C.]C Document 47 Filed 11/01/18 Page 1 of 14 Page |D #:146

\..
OB'V:\

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

February 2018 Grand Jury

UNITED STATES oF AMERICA, cR No. 18- . »"‘ il ,,7§’ §§ -CJ<
~ d c"/ d

PMMHH, 1121§1¥§§1
v. [18 U.S.C. § 371: Conspiracy; 18
U.S.C. § ZlOl: RiOtS; 18 U.S.C.

ROBERT RUNDO, § 2(a): Aiding and Abetting]
ROBERT BOMAN,

AARON EASON, and
TYLER LAUBE,

Defendants.

 

 

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS
l. Beginning in or around February 2017, defendants ROBERT
RUNDO (“RUNDO”), ROBERT BOMAN (“BOMAN”), AARON EASON (“EASON”), TYLER
LAUBE (“LAUBE”), and others known and unknown to the Grand Jury
participated in a white supremacist organization known as the “Rise
Above Movement,” or “RAM.”
2. RAM represented itself publicly as a combat~ready, militant
group of a new nationalist white supremacy and identity movement.
3. RAM and its members used the Internet to post videos and

pictures of RAM members conducting training in hand~to-hand combat,

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-OO759-C.]C Document 47 Filed 11/01/18 Page 2 of 14 Page |D #:147

often interspersed with pictures and video clips of RAM members
assaulting people at political events, accompanied by messages in

support of RAM’s white supremacist ideology.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 3 of 14 Page |D #:148

COUNT ONE
[18 U.S.C. § 371]

A. OBJECT GF THE CONSPIRACY

 

4. The allegations set forth in paragraphs 1 through 3 are
incorporated by reference as if fully set forth herein.

5. Beginning on a date unknown but not later than in or around
December 2016, and continuing until on or about October 2, 2018, in
Los Angeles County, within the Central District of California, and
elsewhere, defendants ROBERT RUNDO (“RUNDO”), ROBERT BOMAN (“BOMAN”),
AARON EASON (“EASON”) , and TYLER LAUBE (“LAUBE”) , and Others known
and unknown to the Grand Jury, conspired and agreed with each other
to commit an offense against the United States, namely, rioting, in
violation of Title 18, United States Code, Section 2101.

B. THE MANNER AND MEANS OF THE CONSPIRACY

6. The object of the conspiracy was to be accomplished, in
substance, as follows:

a. Defendants RUNDO, BOMAN, EASON, and other co-
conspirators known and unknown to the Grand Jury would recruit
members to join RAM;

b. Defendants RUNDO, BOMAN, EASON, and other co~
conspirators known and unknown to the Grand Jury would coordinate
hand~to~hand and other combat training among RAM members and
associates to prepare to engage in violence at political rallies;

c. Defendants RUNDO, BOMAN, EASON, LAUBE, and other co-
conspirators known and unknown to the Grand Jury would engage in
hand-to-hand and other combat training to prepare to engage in

violence at political rallies;

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 4 of 14 Page |D #:149

d. Defendants RUNDO, BOMAN, EASON, LAUBE, and other co-
conspirators known and unknown to the Grand Jury would travel to
political rallies where they attacked attendees, protestors, and
other persons;

e. Defendants RUNDO, BOMAN, and other co-conspirators
known and unknown to the Grand Jury would share videos and
photographs of themselves committing acts of violence at political
rallies in order to recruit members for future events.

C. OVERT ACTS

7. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendants RUNDO, BOMAN,
EASON, and LAUBE, and others known and unknown to the Grand Jury,
committed the following overt acts within the Central District of
California, and elsewhere:

March 25, 2017: Huntington Beach, California

Overt Act No. 1: On or about December 28, 2016, a RAM co-
founder (“Co~Conspirator #1”) used the Internet to lead a group
conference call in which he shared RAM's strategic plan to attend
rallies in 2017 in order to provide “security,” and instructed
listeners to wear specific clothing, such as polo-style shirts and
khakis, to get military~style haircuts, and to maintain an organized
presence at the events.

Overt Act No. 2: On or about March 15, 2017, defendants
RUNDO, LAUBE, BOMAN, Co~Conspirator #1, and other RAM members engaged
in combat training in San Clemente, California, to prepare to engage
in violence at political events.

Overt Act No. 32 On or about March 25, 2017, defendants
RUNDO, BOMAN, LAUBE, and EASON, Co~Conspirator #1, and other RAM

4

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 5 of 14 Page |D #:150

members attended a political rally in Huntington Beach, California
(the “Huntington Beach Rally”).

Overt Act No. 4: On or about March 25, 2017, defendant RUNDO
assaulted persons at the Huntington Beach Rally.

Overt Act No. 5: On or about March 25, 2017, defendant BOMAN
assaulted persons at the Huntington Beach Rally.

Overt Act No. 6: On or about March 25, 2017, defendant LAUBE
assaulted journalists at the Huntington Beach Rally.

Overt Act No. 7: On or about March 26, 2017, defendant BOMAN
posted on his Facebook account a link to an article on The Daily
Stormer titled “Trumpenkriegers Physically Remove Antifa Homos in
Huntington Beach,” along with the comment, “We did it fam.”

Overt Act No. 8: On or about March 26, 2017, defendant BOMAN
posted a photograph on his Facebook account showing himself,
defendant RUNDO, defendant LAUBE, and other RAM members at the
Huntington Beach Rally, along with the comment, “Hail victory and the
alt~reich.”

April 15, 2017: Berkeley, California

Overt Act No. 9: On or about March 27, 2017, defendant EASON
sent a text message to a new RAM member (“Co-Conspirator #2”) to
invite the new member to attend and provide “security” at a political
event in Berkeley, California, on April 15, 2017 (the “Berkeley
Rally”) and to attend “hand to hand and formation fighting training”
prior to the Berkeley Rally.

Overt Act No. 10: On or about March 30, 2017, defendant EASON

 

sent a text message to ask Co~Conspirator #2 to recruit additional

people to attend the Berkeley Rally, stating, “I want us to have a

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 6 of 14 Page |D #:151

group of at least 25 so we can form up and take down anything that

comes at us.”

Overt Act No. 11: On or about April 1, 2017, defendant EASON

 

sent text messages to confirm Co~Conspirator #2's attendance at a
combat training session in advance of the Berkeley Rally, and stated,
“We'll probably have equipment for shield and stick training and our
formation tactics ready.”

Overt Act No. 12: On or about April 14, 2017, defendant EASON

 

used a Visa credit card with account number ending in 0807 to rent a
12-15 passenger van from Airport Van Rental, and used the van to
transport RUNDO, BOMAN, Co-Conspirator #2, and other RAM members from
Southern California to the Berkeley Rally

Overt Act No. 132 On or about April 15, 2017, defendants

 

RUNDO, BOMAN, and EASON, Co-Conspirator #1, Co-Conspirator #2, and
other RAM members attended the Berkeley Rally.

Overt Act No. 14: On or about April 15, 2017, defendants

 

RUNDO, BOMAN, and EASON, Co-Conspirator #1, Co-Conspirator #2, and
other RAM members prepared to commit acts of violence at the Berkeley
Rally by wrapping their hands with athletic tape and wearing matching
grey shirts and black masks with white skeleton designs around their

faces.

Overt Act No. 15: On or about April 15, 2017, defendant RUNDO

 

assaulted multiple persons, including a Berkeley Police Department
police officer, at the Berkeley Rally.

Overt Act No. 16: On or about April 15, 2017, defendant BOMAN

 

assaulted persons at the Berkeley Rally.

Overt Act No. 17: On or about April 15, 2017, defendant EASON

 

assaulted persons at the Berkeley Rally.

6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 7 of 14 Page |D #:152

Overt Act No. 18: On or about April 16, 2017, defendant BOMAN

 

posted a photograph on his Facebook page showing him punching persons
at the Berkeley Rally along with the caption, “Oooooi veyl!!
Dagoyiiiiim knooooow.”

Overt Act No. 19: On or about April 16, 2017, defendant BOMAN

 

posted a photograph on his Facebook account containing a Twitter post
in which a journalist identified defendants BOMAN and RUNDO at the
Berkeley Rally and accused them of shoving him. Defendant BOMAN
wrote, “You come face to face with the enemy, what do you expect.

[‘]ll

Overt Act No. 20: On or about April 16, 2017, Co~Conspirator

 

#2 sent a text message to an associate describing his actions at the
Berkeley Rally, and stating, “I was about to jump into that but our
guys were just wrecking them, like not even any room to get a hit in.
1 was like alrite, u guys got it handled then lol.” The associate
responded, “I've been looking at videos. There’s a grey~shirted
storm trooper at the fucking front every, single, time. You guys
were lions ” Co-Conspirator #2 replied, “Total Aryan victory.”

Overt Act No. 21: On or about April 19, 2017, defendant RUNDO

 

sent a text message to Co-Conspirator #2 to thank Co~Conspirator #2
for attending the Berkeley Rally, and then invited Co~Conspirator #2
to combat training and offered to buy lunch for all who attend.

Overt Act No. 22: On or about April 21, 2017, Co-Conspirator

 

#2 sent a text message to defendant EASON stating that Co~Conspirator
#2 and RUNDO had both broken their hands at the Berkeley Rally.
Defendant EASON replied, “class is cancelled this weekend. lt’s on
for next weekend though. Maybe we should work on palm strikes and

elbows.”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 8 of 14 Page |D #:153

Overt Act No. 23: On or about April 21, 2017, defendant EASON

 

sent a text message to Co-Conspirator #2 to invite Co-Conspirator #2
to a political rally in Berkeley, California on April 27, 2017,
stating that he was “driving up to deny antifa a face-saving
victory,” and intended to “leave in the morning, drive fast, get up
there early so we can stretch out and power up, hit it hard and skip
town.”

Overt Act No. 24: On or about April 26, 2017, Co-Conspirator

 

#2 sent a text message to Co-Conspirator #1 stating that he was not
available for combat training on Thursdays. Co~Conspirator #1
replied that he would inform defendant RUNDO and “consider when
setting up a regular time.”

June 10, 2017: San Bernardino, California

Overt Act No. 25: On or about June l, 2017, Co-Conspirator #1

 

sent a Facebook message to an associate stating that he and 30 other
RAM members were planning to “take over” a march and sharing
photographs of signs that RAM members planned to carry at the march.

Overt Act No. 26: On or about June 10, 2017, RUNDO, Co~

 

Conspirator #1, Co~Conspirator #2, and other RAM members attended a
political rally in San Bernardino, California (the “San Bernardino
Rally”) carrying several of the signs Co-Conspirator #1 had shared
via Facebook on June 1, 2017.

Overt Act No. 27: On or about June 10, 2017, defendant RUNDO,

 

Co~Conspirator #1, Co-Conspirator #2, and other RAM members
confronted and pursued persons at the San Bernardino Rally.

Overt Act No. 28: On or about June 10, 2017, RAM members

 

smashed the windows of cars belonging to persons at the San

Bernardino Rally.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 9 of 14 Page |D #:154

Overt Act No. 29: On or about June 13, 2017, Co-Conspirator #1

 

sent a text message to an associate, stating, “We smashed some antifa
as they were leaving.” The associate responded, “If it wasn't for
the White Nationalists nothing would ever get done.” Co~Conspirator
#1 replied, “This is true would’ve been no victory in Huntington or
Berkeley.”

August 11-12, 2017: Charlottesville, Virginia

Overt Act No. 30: On or about June 18, 2017, Co-Conspirator #1

 

and Co-Conspirator #2 exchanged text messages regarding booking
flights to the Unite The Right rally in Charlottesville, Virginia on
August 11-2, 2017 (the “Charlottesville Rally”).

Overt Act No. 31: On or about July 23, 2017, defendant RUNDO

 

used the Internet to post a RAM promotional video showing RAM members
assaulting counter~protestors at the Huntington Beach Rally and the

Berkeley Rally.

Overt Act No. 32: On or about July 23, 2017, Co~Conspirator #1

 

and Co~Conspirator #2 exchanged text messages about finding housing
to attend the Charlottesville Rally.

Overt Act No. 33: On or about July 24, 2017, defendant RUNDO

 

sent a text message instructing Co-Conspirator #2 to contact Co~
Conspirator #1 because “I may have a place for you guys to stay in

Charlottesville.”

Overt Act No. 34: On or about August 10, 2017, defendant BOMAN

 

posted a photograph on his Facebook page showing himself punching a

person at the Berkeley Rally.

Overt Act No. 35: On or about August 11, 2017, defendant RUNDO

 

sent a text message to Co~Conspirator #2 stating, “Take a lot of

pics.”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 10 of 14 Page |D #:155

Overt Act No. 36: On or about August 10-11, 2017, Co-

 

Conspirator #1, Co~Conspirator #2, and other RAM members traveled
from Los Angeles, California, to Charlottesville, Virginia to attend
the Charlottesville Rally.

Overt Act No. 37: On or about August 12, 2017, Co-Conspirator

 

#1, Co-Conspirator #2, and other RAM members attended the
Charlottesville Rally, where they assaulted counter-protestors.

August 2017-May 2018: RAM Members Celebrate Their Assaults and
Train For Future Events

Overt Act No. 38: On or about September 14, 2017, defendant

 

RUNDO posted a Twitter message containing a photograph of RAM members
assaulting counter-protestors at the Berkeley Rally, with the
accompanying text: “#antiantifa, #goodnightleftsisde,
#riseabovemovement.”

Overt Act No. 39: On or about September 25, 2017, defendant

 

EASON sent a text message to Co~Conspirator #2 stating that he was
“back in a position to go hard with activism” after having been
“sidetracked after Berkeley.”

Overt Act No. 40: On or about December 17, 2017, defendant

 

RUNDO used the Internet to post a promotional video showing
defendants RUNDO, BOMAN, LAUBE, and other RAM members assaulting
persons at the Huntington Beach Rally and the Berkeley Rally,
combined with videos and pictures of RAM members engaging in combat
training.

Overt Act No. 41: On or about January 10, 2018, defendant

 

RUNDO posted a Twitter message from the RAM Twitter account, stating,
“What's up with giving a shoutout to the only alt right crew that
actually beats antifa senseless and wins rallies.”

10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 11 of 14 Page |D #:156

Overt Act No. 42: On or about January 17, 2018, defendant

 

RUNDO posted a Twitter message from the RAM Twitter account, stating,
“From the guys that [won] very rally they ever attended and always
chased out antifa.”

Overt Act No. 43: On or about February 5, 2018, defendant

 

RUNDO posted a Twitter message from the RAM Twitter account
containing a photograph of RAM members including defendant RUNDO,
covering their faces with books, stating, “When the squads not out
smashing commies . . . #nationalist #lifestyle.”

Overt Act No. 44: On or about February 15, 2018, defendant

 

RUNDO posted a Twitter message from the RAM Twitter account
containing a photograph of RAM members, including defendant RUNDO,
defendant BOMAN, and Co~Conspirator #1, at the Huntington Beach
Rally, standing behind a large banner with the accompanying text,
“Shortly after this pic antifa was [blown the fuck out] in Huntington
Beach.”

Overt Act No. 45: On or about March 24, 2018, Co~Conspirator

 

#2 sent a text message to an associate stating, “my friends and I
practice fighting every weekend,” and explaining that they train in
both boxing and mixed martial arts, and “[w]e usually train kicks
too, just for practicality.”

Overt Act No. 46: On or about April 18, 2018, defendant RUNDO,

 

Co~Conspirator #1, Co-Conspirator #2, and another RAM member traveled
to Germany, Ukraine, and Italy, where they engaged in combat training
with members of European white supremacist organizations.

Overt Act No. 47: On or about May 15, 2018, defendant RUNDO

 

sent a Twitter message from the RAM Twitter account to another
Twitter user who had proposed interviewing RAM leaders on a podcast,

11

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 12 of 14 Page |D #:157

and stated, “Maybe if there [is] enough time could mention [Berkeley]

g how we were the first guys to jump over the barrier and engage and

how that had a huge impact.”

12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 13 of 14 Page |D #:158

COUNT TWO
[18 U.S:C. §§ 2101, 2(a)] _

8. The allegations set forth in paragraphs 1 through 3 are
incorporated by reference as if fully set forth herein.

9. Beginning on or about March 27, 2017, and continuing until
on or about April 15, 2017, in Los Angeles County, within the Central
District of California, defendants ROBERT RUNDO (“RUNDO”), ROBERT
BOMAN (“BOMAN”), and AARON EASON (“EASON”), each aiding and abetting
the other, used facilities of interstate commerce, including but not
limited to the Internet, telephone, and a Visa credit card with
account number ending in 0807, with intent to incite, organize,
promote, encourage, participate in, and carry on a riot, and to
commit an act of violence in furtherance of a riot, and to aid or
abet any person in inciting and participating in and carrying on a
riot and committing any act of violence in furtherance of a riot.

10. During the course of such use of a facility of interstate
commerce and thereafter, defendants RUNDO, BOMAN, and EASON committed

one or more overt acts for one or more of the purposes specified

//
//

13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe 2:18-cr-00759-C.]C Document 47 Filed 11/01/18 Page 14 of 14 Page |D #:159

above, including traveling together on or about April 14, 2017, to

Berkeley, California, to~engage in a riot.

NICOLA T. HANNA
United States Attorney

Qtw{

PATRICK R. FIT GERALD
Assistant United States Attorney
Chief, National Security Division

CHRISTOPHER D. GRIGG

Assistant United States Attorney
Chief, Terrorism and Export Crimes
Section

DAVID T. RYAN

Assistant United States Attorney
Terrorism and Export Crimes Section

14

A TRUE BILL

@/

 

Foreperson

 

